TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00521-CV



                                     Roger Fay, Appellant

                                                v.

       Texas A&M University, Geochemical and Environmental Research Group;
   The College of Geosciences and Maritime Studies; Dr. Ray Bowen; Dr. Robert Duce;
       Dr. Norman Guinasso; Dr. Roger Sassen; and Dr. David Schink, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. 97-08888, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                           ORDER
PER CURIAM

               On November 25, 2015, this Court dismissed this appeal for want of prosecution.1

Subsequently, counsel for appellant, claiming that computer problems had left him unaware of

the electronically-transmitted notices that had preceded our dismissal, has moved that we

withdraw our opinion and reinstate the appeal. Appellees have opposed the motion. We will grant

the motion, withdraw our opinion and judgment dated November 25, 2015, and reinstate the appeal.

We order—and our Clerk will also follow up with a phone call, lest there remain any further doubts

as to counsel’s receipt of the notice—that appellant’s brief is due on or before February 22, 2016.




       1
         See Fay v. Texas A&M Univ., No. 03-15-00521-CV, 2015 WL 7695211
(Tex. App.—Austin Nov. 25, 2015, no pet. h.).
              It is ordered on January 21, 2016.



Before Chief Justice Rose, Justices Pemberton and Field




                                               2